—Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about February 4, 2011, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure to level two (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 418, 421 [2008]). Neither defendant’s age (late 40s) nor any of the other factors cited by defendant warranted a downward departure, given such factors as the seriousness of his sex offense against two young children (see e.g. People v Gajadhar, 103 AD3d 572 [1st Dept 2013]; People v *641Ward, 83 AD3d 561 [1st Dept 2011], lv denied 17 NY3d 707 [2011]).
Concur—Tom, J.E, Acosta, Román, Feinman and Clark, JJ.